Citation Nr: 1217219	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  10-41 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen service connection for a low back disorder and, if so, entitlement to service connection.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant (Veteran) and his wife


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1968 to April 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which in pertinent part, denied reopening service connection for a low back disorder (herniated nucleus pulposus, L5 to S1, postoperative).  

Although the RO declined to reopen service connection for a low back disorder, the question of whether new and material evidence has been received to reopen such a claim must be addressed in the first instance by the Board, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.  

In January 2012, the Veteran testified at a Board personal hearing before the undersigned Veterans Law Judge in Nashville, Tennessee (Travel Board).  A transcript of this hearing is of record.  


FINDINGS OF FACT

1.  A July 1981 rating decision denied service connection for a back disorder, finding an in-service back injury and the current low back disability was not related to the in-service back injury but was related to an intercurrent post-service back injury.  

2.  The evidence associated with the claims file subsequent to the July 1981 rating decision regarding the claim for service connection for a back disorder relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran sustained a low back injury in service.  

4.  Symptoms of a low back disorder were not chronic in service.  

5.  Symptoms of a low back disorder were continuous since service separation.  

6.  The Veteran has a current low back disability of degenerative disc disease of the lumbar spine that is related to the in-service low back injury.  


CONCLUSIONS OF LAW

1.  The July 1981 rating decision which denied service connection for a back disorder became final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence having been received, service connection for a low back disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2011).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a low back disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies to the claim on appeal.  Inasmuch as this Board decision constitutes a full grant of the new and material evidence claim being addressed, there is no reason to explain how VA has fulfilled the VCAA duties to notify and assist in this case.  

Reopening Service Connection for a Low Back Disorder

In a July 1981 rating decision, the RO denied the Veteran's claim for service connection for a back disorder, finding an in-service back injury and the current low back disability was not related to the in-service back injury but was related to an intercurrent post-service back injury.  The Veteran was properly notified of the July 1981 rating decision in August 1981, but did not enter a notice of disagreement within one year of notice of the July 1981 rating decision.  For this reason, the July 1981 rating decision denial of service connection for a back disorder became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

In December 2008, the Veteran filed a claim to reopen service connection for a low back disorder.  In the August 2009 rating decision, the RO denied the claim to reopen, finding that the additional evidence since the July 1981 prior final decision did not show that the Veteran's current low back disorder was incurred in or caused by his active military service.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2011).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence of record at the time of the July 1981 rating decision included the Veteran's service treatment records, private medical records dated December 1977 to April 1981, and a formal application for compensation benefits.  Service treatment records show complaints of lower back pain.  The Veteran reported to sick call in November 1969 with lower back pain after lifting a fifty-five gallon barrel.  He indicated that he felt something pull in his back and attempted to straighten his back, but was unable to do so.  After physical examination, he was assessed with low back sprain.  He was quarantined, placed on light duty, and given prescribed medication.  Upon discharge from service, clinical evaluation of the spine was normal, as reflected on the April 1970 report of medical examination at separation.  The Veteran also denied having back trouble of any kind on his April 1970 report of medical history at service separation.  The private treatment records from December 1977 to April 1981 reflect treatment for back problems.  In December 1977, he was diagnosed with herniated disc, L5, right, and surgery was performed thereafter.  

In the July 1981 rating decision, the RO denied service connection for a back disorder, finding that the back sprain incurred in service was acute and transitory, and the current back disorder was not incurred in or aggravated by service.  For evidence to be new and material, it would have to tend to show that the Veteran's low back disorder was incurred in service.  

Pertinent evidence added to the record since the July 1981 rating decision includes VA outpatient treatment records from April 1981 to February 2010, results from a July 2009 VA bones examination, and several lay statements received by the RO in March 2011.  VA outpatient treatment records note the back disorder, diagnosed as chronic degenerative back disease and chronic back pain with bilateral sciatica.  It is also noted that the Veteran reported incurring the back disease from an old injury sustained in basic training approximately in 1968, which necessitated two back surgeries in 1977 and 1980.  The July 2009 VA examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine with radiculopathy.  

The lay statements submitted by J.H., N.H., and K.N. note that the Veteran had no problems with his back prior to service; however, after service while working as a truck driver, he was absent from work due to back problems.  The lay evidence also includes the January 2012 Board hearing testimony during which the Veteran's spouse testified that the Veteran has endured ongoing back pain since an in-service basic training incident.  

In determining whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus, 3 Vet. App. at 513.  When presumed to be credible, as is required when determining solely whether to reopen a previously denied claim, the January 2012 Board hearing testimony indicates that the Veteran has endured continuous back pain since the in-service barrel incident in November 1969, it has worsened over time, and his current low back disorder is related to active service by showing of continuity of symptoms since service separation.  See 38 C.F.R. § 3.303(b); Stanton v. Brown, 5 Vet. App. 563, 567 (1993) (paramedic's letter describing post-service treatment for periods of extreme back pain with radicular symptoms was held to be material because it related to continuity of symptomatology and thus indirectly to the question of service connection even though it did not directly address incurrence or aggravation); Falzone v. Brown, 
8 Vet. App. 398, 403 (1995) (appellant's competent statements of continuous post-service foot pain and flatness of feet are material to reopen a claim because the determinative issue of nexus to service involves the question of continuity of symptomatology).

Based on this additional evidence, the Board finds that the evidence received since the July 1981 rating decision regarding the Veteran's claim for service connection for a low back disorder is new and material, as it relates to an unestablished fact that is necessary to substantiate this claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the evidence is new and material, and service connection for a low back disorder must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, is service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).  A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection for a Low Back Disorder

The Veteran contends that he sustained a back injury during service, including while lifting a heavy barrel in 1969.  He asserts that he has experienced continuous symptoms since that injury.  

The Board finds that the Veteran injured his low back in service.  Evidence supportive of the Veteran's contention includes a service treatment note dated November 1969.  The November 1969 entry notes that the Veteran reported to sick call with complaints of lower back pain after lifting a fifty-five gallon barrel.  He stated that he felt something pull in his back and tried to straighten his back, but was unsuccessful.  He was diagnosed with low back sprain, quarantined for twenty-four hours, placed on light duty, and prescribed medication.  

While a low back injury is shown, and symptoms of back pain were noted in service, the Board finds that symptoms of a low back disorder were not chronic in service.  Significant in this finding is that, at service separation, when the Veteran was examined in April 1970, his spine was found to be clinically normal, as reflected on the April 1970 report of medical examination at separation. He also denied having back trouble of any kind on his April 1970 report of medical history at service separation.  

The Board further finds that the evidence is in relative equipoise on the question of whether the Veteran has experienced symptoms of back pain continuously since service.  After discharge from service, private treatment records dated December 1977 reflect complaints of low back pain.  Specifically it was noted that the Veteran had a history of low back pain for eight weeks after mowing his lawn and making an "unusual" move to pick up his lawnmower.  However, the December 1977 private treatment note also reports that the Veteran provided a history of repeated backaches in the past.  

Lay statements submitted by K.N., J.H., and N.H., all attest to the Veteran having back problems after his military service.  See the lay statements dated November 2010, December 2010, and January 2011.  Additionally, the Veteran and his wife have testified that he experienced back pain after the basic training incident and on and off since service.  The Veteran's spouse has stated that she has known the Veteran since 1966, prior to him entering service, and has witnessed the Veteran's continuous, on-going complaints of back pain since service.  Both the Veteran and his spouse are competent to describe observable symptoms, and the Board accepts their descriptions as consistent and credible.  Resolving reasonable doubt on the question of continuity of low back symptomatology since service separation, the Board finds that continuity of low back symptomatology is established.  

The Veteran is currently diagnosed with degenerative disc disease of the lumbar spine, as evidenced by diagnoses in VA treatment records and VA examinations in July 2009 and January 2010.  Symptoms associated with the diagnosis of degenerative disc disease include chronic back pain with bilateral sciatica and radiculopathy.    

The Board finds that the evidence is in relative equipoise on the question of whether the currently diagnosed low back disability of degenerative disc disease is related to the in-service low back injury.  While the December 1977 private treatment record reports the Veteran injuring his back after a post-service incident with a lawnmower, the private treatment record also notes that the Veteran and his wife have credibly given a history of repeated backaches in the past.  Furthermore, the Veteran explained at the January 2012 Board hearing that his back was already injured and symptomatic due to the service injury in 1969, prior to the post-service lawnmower accident, and that any type of movement or action performed during that time, even using a lawnmower, caused symptoms of the back.  The Veteran and his wife both stated that there was no specific post-service back injury in 1981 or intercurrent injury after service, but recurrence of back symptoms continuously since service separation.  

Although there is no medical opinion on file addressing the etiology of the Veteran's low back disorder, the Board points out that such an opinion is not required in all cases to establish service connection where there is evidence of continuous symptoms of disability after service that later manifest in a diagnosis of disability.  See generally, 38 U.S.C.A. § 1154(a).  In this particular case, where the Veteran has related his observations of experiencing the same low back symptoms since service that later formed the diagnosis of degenerative disc disease.  See Rhodes v. Brown, 4 Vet. App. 124, 126-27 (1993) (lay witnesses testimony of post-service continuous symptoms of numbness and tingling may be sufficient to substantiate a claim of service connection); Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service symptoms and post-service symptoms that later formed the basis of diagnosis); Savage v. Gober, 
10 Vet. App. 488, 496-97 (1997) (continuity of post-service symptoms is "a substitute way of showing" in-service incurrence and medical nexus).  Resolving reasonable doubt in the Veteran's favor, the Board finds that the currently diagnosed low back disability of degenerative disc disease is etiologically related to service, and that service connection is warranted for a degenerative disc disease of the low back.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

New and material evidence having been received, service connection for a low back disorder is reopened.  

Service connection for degenerative disc disease of the low back is granted.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


